Citation Nr: 1747894	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to September 3, 2015 and in excess of 20 percent thereafter for chondromalacia with degenerative joint disease with frequent episodes of pain and effusion in the left knee (hereinafter "left knee disability"). 

2.  Entitlement to a rating in excess of 60 percent for gastroesophageal reflux disease (GERD) with hiatal hernia, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1989 to July 2000. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2011 rating decision, the Agency of Original Jurisdiction (AOJ) assigned the service-connected GERD a 30 percent disability rating effective from June 21, 2011.

In November 2014, the Veteran testified at a video conference hearing before the undersigned. 

In January 2015, the Board denied the issues of entitlement to a rating in excess of 10 percent prior to September 24, 2010 and granted a 30 percent disability rating from September 24, 2010 to June 21, 2011 for GERD. The remaining issues of entitlement to a rating in excess of 30 percent since June 21, 2011 for GERD and a rating in excess of 10 percent for left knee disability were remanded for additional evidentiary development.

In an October 2015 rating decision, the AOJ assigned the service-connected GERD with hiatal hernia a 60 percent disability rating and assigned the service-connected left knee disability a 20 percent disability rating, both effective from September 3, 2015. The 60 percent rating was said to be the maximum rating to be assigned. 

The claims were again before the Board and remanded in February 2017.  An April 2017 rating decision increased the Veteran's evaluation for GERD to the maximum 60 percent, effective July 18, 2010, the date of claim.  However, as the issue of entitlement to a schedular rating under a different code, or whether an extraschedular rating was raised, the claim remains before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  Prior to September 3, 2015, the Veteran's left knee disability had, at worst, flexion to 115 degrees, full extension, and no instability.  

2.  From September 3, 2015, the Veteran's meniscal tear in the left knee has been manifested by symptoms of locking, pain, and effusion.

3.  For the entire rating period, the Veteran's GERD is assigned the maximum schedular rating applicable to his symptoms.  Totally incapacitation due to GERD has not been demonstrated.

4.  For the entire rating period, the Veteran's GERD symptoms were contemplated by the schedular criteria. 


CONCLUSIONS OF LAW

1. Prior to September 3, 2015, the criteria for an increased rating in excess of 10 percent for degenerative arthritis of the left knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2016).

2.  From September 3, 2015, the Board increased the Veteran's 10 percent evaluation of degenerative arthritis of the left knee based on limitation of flexion under Diagnostic Code 5010-5260 with a 20 percent rating under Diagnostic Code 5258. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2016).

3.  The criteria for an increased disability rating in excess of 60 percent for GERD have not been met or more nearly approximated for any part of the increased rating period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining appropriate ratings, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the assignment of ratings in accordance with the schedular criteria. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Law and analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Left knee

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability. Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Id (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

Prior to September 3, 2015, the Veteran was rated at 10 percent under Diagnostic Code 5010-5260 for his left knee disability. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis). 38 C.F.R. § 4.71a. Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  In this case, the appropriate code is Diagnostic Code 5260.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if 
there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. 38 C.F.R. § 4.71a.

In light of the medical evidence, the Board additionally considered whether the Veteran would be entitled to a compensable rating under Diagnostic Codes 5257, 5258, and 5259.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Diagnostic Code 5257, governing recurrent subluxation or lateral instability, awards 10 percent for slight impairment, 20 percent for moderate impairment, and 30 percent for a severe impairment. Diagnostic Code 5258 awards a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, effusion into the joint. Diagnostic Code 5259 awards a 10 percent rating for cartilage, semilunar, removal of, symptomatic. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2016). However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran filed for an increased rating for his left knee disorder in July 2010.  A September 2010 examination showed the Veteran reported pain, weakness, stiffness, swelling, giving way, locking, fatigability, and lack of endurance.  The Veteran denied dislocation, abnormal movement, and inflammatory arthritis.  A physical examination revealed range of motion from 0 to 120 degree with evidence of pain.  There was no instability or abnormal weight-bearing.  There were also no additional limitations upon repetitive use testing.  

An October 2010 rating decision continued the 10 percent rating for the Veteran's left knee disorder pursuant to Diagnostic Code 5010-5260.  The Veteran filed a notice of disagreement in which he stated that his pain and symptoms are worse than reflected by the 10 percent rating.  

The Veteran was afforded a VA examination of his left knee in September 2011.  He denied deformity, giving way, instability, stiffness, weakness, locking, effusion, or incoordination.  The Veteran's gait was antalgic with no evidence of crepitation, clocking, snapping, grinding, instability, or ankylosis.  Range of motion was from 0 to 120 degrees with painful motion.  The Veteran was not additionally limited after repetitive use testing.  He was diagnosed with chondromalacia with degenerative joint disease of the left knee.  Although the Veteran was not presently employed, the effects on his occupation resulted from decreased mobility, problems with lifting and carrying, decreased strength, and pain.  The effects on his usual daily activities included a moderate effect on chores, shopping, recreation, traveling, and driving and a severe effect on sports and exercise.    

Treatment records from 2011 through 2013 show complaints of knee pain and swelling but no specific findings were made in accordance with the rating criteria.  

At a September 2013 VA examination, the Veteran's range of motion was from 0 to 115 with painful motion.  Repetitive use testing showed no additional limitations.  Instability testing was normal and there was no evidence of recurrent patellar subluxation or dislocation.  The Veteran also did not have any other tibial or fibular impairment.  The examiner noted a meniscal tear on the left knee with a meniscectomy in 1989 and additional knee surgery in 2004.  The Veteran reported injections for treatment.   

A January 2014 treatment record showed the Veteran complained of edema and pain at 90 degrees of flexion.  Objective testing showed range of motion of the left knee from 0 to 120 degrees with mild crepitus.  No laxity was noted.  The Veteran was fitted for a knee brace. 

The Veteran underwent a VA examination of his left knee in September 2015.  He reported pain and buckling without a brace.  Range of motion testing of the left knee was from 0 to 115 degrees with objective evidence of pain on weightbearing and locations tenderness on the lateral and medial patella area.  There was evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional limitations.  Muscle strength testing was normal with no atrophy.  Joint stability testing was normal.  The examiner noted a meniscal tear, frequent episodes of joint pain, and joint effusion.  Regarding functional impact, the examiner opined that the Veteran's left knee disorder precludes his ability to run, jump, perform high impact activities, and lift more than 15 pounds.  

An October 2015 rating decision increased the Veteran's rating for his left knee disorder to 20 percent, pursuant to Diagnostic Code 5010-5258.

At no point during the period on appeal does the evidence show the Veteran is entitled to a higher rating under Diagnostic Code 5260 for limitation of flexion.  Neither the objective findings nor the Veteran's subjective statements showed that his flexion was limited to 45 degrees or less.  The initial 10 percent rating was assigned based on arthritis with painful, limited motion, but not limited to the point where it was compensable under the appropriate diagnostic code. Therefore, in looking only at limitation of flexion, the highest rating warranted would be 10 percent based on arthritis with painful, limited motion, but not limited such that a compensable rating could otherwise be assigned. 

The Board has considered a rating based on limitation of extension, but extension has never been limited to at least 10 degrees, so application of Diagnostic Code 5261 is not warranted. 

The Board has considered an increased rating based on the Veteran's meniscus disorder.  Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion. The September 2015 VA examination showed such symptoms.

Without deciding whether separate ratings could be assigned under Diagnostic Codes 5010-5260 and 5258, the facts of this particular case show such separate ratings would not, in fact, be warranted. Separate ratings are assigned based on symptomatology. Here, the 10 percent rating was based on x-ray evidence of arthritis and the Veteran's symptoms of pain, swelling, and limitation of motion.  The Veteran's increased 20 percent rating under Diagnostic Code 5258 considers those very same symptoms.  At no point during the period on appeal does the Veteran have limitation of motion to a compensable degree under Diagnostic Code 5260 or 5261 or other symptoms for which he was not compensated.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence. Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms. See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Therefore, as the Board finds the Veteran's symptoms from September 3, 2015 more closely approximate those delineated in Diagnostic Code 5258, the Board finds that to be the appropriate Diagnostic Code.  

The Board has considered the Veteran's lay reports regarding his symptoms of pain, limitation of motion, and functional impairment.  When considered along with the objective findings of the VA examiners and treatment records, the Board finds that there is no probative evidence showing entitlement to increased ratings under the Schedule.  Therefore, ratings in excess of 10 percent for arthritis prior to September 3, 2015 and in excess of 20 percent from September 3, 2015 for meniscal symptoms of pain, locking, and effusion are not warranted.  

GERD

The Veteran is presently in receipt of the maximum 60 percent rating under Diagnostic Code 7346 for his GERD with hiatal hernia. Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a maximum 60 percent rating.  

The Veteran was afforded a VA examination in September 2010.  The examiner noted a diagnosis of GERD.  The Veteran reported a moderate difficulty with swallowing, burning sensation in his abdomen, and deep pain in his breastbone.  He also reported vomiting blood monthly, passing dark, bloody stools twice yearly, daily regurgitation, and weekly nausea.  The Veteran denied hospitalizations or surgeries due to his symptoms.  

The Veteran had his gallbladder removed in December 2011.  Some of his abdominal pains were relived as a result of this surgery.  

In March 2013, the Veteran reported a three month history of sharp localized upper abdominal pain with no associated change in bowel habits or weight loss.  He denied melena, bright red blood per rectum, polydipsia, polyuria, polyphagia, and urinary symptoms  

A May 2013 treatment record showed the Veteran reported a chronic history of uncontrolled GERD with epigastric and left upper quadrant pain.  The physician noted the Veteran's GERD was stable on medication with normal bowel movements and no hematochezia, melena, or weight loss.  The Veteran denied indigestion, acid reflux, and dysphagia.   

In August 2014, the Veteran sought treatment in the Emergency Room for nausea, vomiting, and diarrhea.  There was no blood or melena.  He denied dysphagia.  He also had diffuse abdominal pain without radiation.

At the November 2014 Board hearing, the Veteran testified that he had problems with indigestion, including regurgitation, epigastric distress with pain, and reflux.  He reported weight loss due to another disorder and no significant weight gain.  He stated that he avoids certain foods but has no symptoms of anemia or fatigue or low blood iron.  

At a September 2015 VA examination, the Veteran reported symptoms of pyrosis, reflux, regurgitation, substernal pain, sleep disturbance, nausea, vomiting, and hematemesis.  The examiner noted that the Veteran's GERD did not interfere with his work when he takes his medication.  

The Board further finds that no other separate ratings are warranted under any of the other diagnostic codes pertaining to the digestive system. Initially, as noted above, disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other. 38 C.F.R. Â§ 4.114; see also Esteban, supra (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). 

Looking at the digestive system diagnostic codes that could potentially afford the Veteran a disability rating in excess of 60 percent, the Board finds that none of them are applicable in this particular case. The evidence of record does not reflect that the Veteran has loss of whole or part of the tongue, stricture of the esophagus, cirrhosis of the liver, ulcerative colitis, fistula of the intestine, tuberculous peritonitis, an anal or rectal disability, hemorrhoids, pruritus ani, malignant neoplasms of the digestive system, chronic liver disease, pancreatitis, liver transplant, or hepatitis C; therefore, Diagnostic Codes 7202, 7203, 7312, 7323, 7330 to 7337, 7343, 7345, 7347, 7353, and 7354 do not apply. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's GERD are fully contemplated by the applicable rating criteria. As shown above, the criteria include a number of symptoms related to epigastric complications and encompass the Veteran's digestive symptoms as shown in the VA examinations and treatment records.  

The rating assigned also considers the impact on the Veteran's employment. The Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Although he was seen in the ER in August 2014, the symptoms experienced by the Veteran during that hospitalization are contemplated by the rating criteria and this single episode does not meet the standard for "frequent hospitalizations" as required for an extraschedular rating.  Therefore, referral for consideration of an extraschedular rating for GERD is not warranted. 38 C.F.R. § 3.321 (b)(1).


ORDER

A rating in excess of 10 percent prior to September 3, 2015 for a left knee disorder and in excess of 20 percent thereafter, is denied.

Entitlement to an increased rating in excess of 60 percent, including on an extraschedular basis, for GERD is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


